Citation Nr: 1107519	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  06-22 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1970.  

This appeal arises from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The Board of Veterans' Appeals (Board) in July 2009 issued a 
decision denying the issues of service connection for right ear 
hearing loss and an initial compensable rating for hearing loss. 

In July 2009 the Board explained the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") held in 
Clemons v. Shinseki, 23 Vet. App.  1 (2009), that a claim for 
service connection for PTSD may encompass a claim for service 
connection for all psychiatric disabilities.  The issue on appeal 
was re-characterized to reflect a claim for all psychiatric 
disorders.  

During the pendency of the appeal, VA added ischemic heart 
disease (including, but not limited to, acute, sub-acute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina) to the list of diseases for which presumptive service 
connection based on exposure to Agent Orange in service is 
provided.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202 (August 
2010).  In reviewing the claims folder the Board noted the 
Veteran served in the Republic of Vietnam during the required 
period and is presumed to have been exposed to Agent Orange in 
service.  VA records include current diagnosis of coronary artery 
disease and a history of an old myocardial infarct.  Therefore, 
the issue of service connection for coronary disease has been 
raised by the record.  

The  issue of service connection for coronary artery 
disease has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In connection with this appeal, a VA psychiatric examination was 
conducted for VA purposes in August 2010.  The report from that 
examination concludes with the finding that the Veteran does not 
have PTSD, but he was diagnosed to have an anxiety disorder, not 
otherwise specified; and an adjustment disorder with depressed 
and anxious mood.  The examiner also concluded that the Veteran's 
adjustment disorder was not related to the Veteran's military 
service, but was due to post service events.  He did appear to 
conclude, however, that the anxiety disorder "is as least as 
likely as not (50/50 probability) caused by or a result of 
military service."  The basis for this conclusion, however, is 
not obvious from the report.  Accordingly, it should be returned 
to the examiner for clarification.  

Under these circumstances, the case is REMANDED for the following 
action:

1.	Return the claims file to the person who 
conducted the August 2010 examination of 
the Veteran, or someone with similar 
expertise if that person is unavailable, 
and ask him to re-familiarize himself with 
the record, and clarify if it was his 
opinion that the Veteran's Anxiety 
Disorder NOS, "is as least as likely as 
not (50/50 probability) caused by or a 
result of military service."  If that is 
his opinion, the rationale for this 
opinion should be expressed, and in 
particular, the evidence of disease in 
service, to which his current disease is 
being linked should be identified.  If it 
is necessary to examine the Veteran to 
obtain the requested information, that 
should be arranged.  

2.	Thereafter, the claim should be re-
adjudicated, and if it remains adverse to 
the Veteran, he and his representative 
should be provided a supplemental 
statement of the case and given an 
opportunity to respond before the case is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



